Citation Nr: 0215807	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1944 
to January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied, in pertinent part, entitlement to special 
monthly compensation based on the claimed need for regular 
aid and attendance.

In April 2002, the Board undertook additional evidentiary 
development of the issue at hand.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board finds that such development was completed 
satisfactorily.  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  The veteran has not suffered the loss, or loss of use, of 
any foot or hand; he is not blind in both eyes;he is not 
bedridden; he is not precluded from dressing, feeding, 
bathing, or attending to the wants of nature by himself; he 
does not need assistance with a prosthetic or orthopedic 
appliance; and he does not require protection from the 
hazards of his daily environment due to a service-connected 
disability.

3.  The veteran does not have a service-connected disability 
rated 100 percent disabling and another service-connected 
disability rated 60 percent or more disabling, nor is he 
confined to his home or the immediate premises due to a 
service-connected disability; his service-connected 
disabilities are rated as follows: 30 percent for gunshot 
wound residuals to the left lung, 20 percent for gunshot 
wound residuals to muscle group XXI, and zero percent for 
shell fragment wound residuals to the right (dominant) arm.  

CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  The criteria for entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C. § 
1114(l) are not met.  38 U.S.C. §§ 1114(l), 5107 (2002); 38 
C.F.R. §§ 3.350(b), 3.352(a) (2001).

3.  The criteria for entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C. § 
1114(s) are not met.  38 U.S.C. §§ 1114(s), 5107 (2002); 38 
C.F.R. § 3.350(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which result only in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background  

In April 1998, the veteran filed a claim for, in pertinent 
part, aid and attendance benefits.  

In August 1998, J. Harris, M.D., indicated that the veteran 
had spinal stenosis, chronic obstructive pulmonary disease 
(COPD), cerebral vascular insufficiency, diabetes mellitus, 
"and the like."  The veteran was also described as 
permanently and totally disabled.  

By October 1998 rating decision, the RO, in pertinent part, 
denied his claim for aid and attendance benefits.  

On September 1999 VA examination, the veteran indicated that 
his right arm was not the cause of significant problems.  He 
had full right arm motion, and his strength was 5/5.  There 
was no subcutaneous tissue loss and no evidence of muscle 
loss.  There was a firm, slightly thick scar formation on the 
anterior aspect of the mid portion of the biceps.  There was 
no evidence of loss of muscle or joint function.  The scar 
was nontender and nonadherent.  The examiner diagnosed a 
right biceps injury secondary to shrapnel without significant 
residuals.  The veteran also reported breathing trouble, 
beginning 10-15 years earlier, and complained of a 
nonproductive cough and dyspnea on exertion.  The examiner 
noted an entrance gunshot wound in the left anterior pectoral 
region and a midthoracic exit wound.  Pulmonary function 
tests were performed and the examiner diagnosed a gunshot 
wound to the right chest and congestive heart failure and 
opined that the veteran's current symptoms were largely due 
to congestive heart failure.  X-ray study indicated COPD and 
minor infiltrate in both mid and lower lungs.  

March 2000 pulmonary function test results showed post drug 
FEV-1 at 30 percent of predicted value.  The post drug FEV-
1/FVC percentage was 69.  The interpretation was mild 
obstructive impairment with no response to bronchodilators.  
The moderate reduction in vital capacity was suggestive of a 
coexistent restrictive ventilatory defect.  

By April 2000 decision, the RO increased his rating for 
residuals of a gunshot wound of the left lung with limited 
excursion of the diaphragm to 30 percent.  Service connection 
for congestive heart failure was denied, as was an increased 
(compensable) rating for the shell fragment wound to the 
right arm.  The Board notes that the rating code sheet 
appended to the rating decision indicated that the veteran 
was also in receipt of a 20 percent rating for service-
connected residuals of a gunshot wound to muscle group XXI.

Briefly, in May 2000, Dr. Harris indicated that the veteran's 
gunshot wound to the chest could be contributing to his 
chronic dyspnea, COPD, and heart trouble.  

In October 2000 he submitted July 1990 medical records 
indicating that he was hospitalized for hemoptysis.  A 
fiberoptic bronchoscopy was conducted revealing a normal left 
lower lobe and a dense clot in the left upper lobe.  A 
computed tomography scan of the chest indicated pleural 
thickening, bilaterally.  The discharge diagnosis was 
hemoptysis.  

In June 2001, the veteran testified at a hearing at the RO to 
shortness of breath resulting from anything exciting.  He 
stated that he used a walker and could only walk 50-100 feet.  
He recounted that in 1990 he began to cough up blood, and in 
July 1990, a physician found a "busted vessel" near his 
lung.  His spouse stated her belief that his heart condition 
stemmed from a gunshot wound to the lung.  

In a very brief, one-sentence June 2001 letter, M. Batrice, 
M.D., reported the belief that the veteran's gunshot wound 
was a definite cause of his chronic severe pain and weakness, 
chronic dyspnea, chronic obstructive bronchopulmonary 
disease, and heart trouble.  

On July 2001 VA medical examination, the veteran reported a 
productive cough, dyspnea on exertion, and upper respiratory 
infections 2-3 times a year.  On examination, the examiner 
noted that the veteran was unable to stand without 
assistance.  Inspiratory and expiratory breath sounds 
diminished anteriorly throughout.  An echocardiogram, chest 
X-ray study, pulmonary function, and other tests were 
conducted.  The examiner diagnosed a through-and-through 
gunshot wound to the left chest resulting in hemothorax and 
functional deficit secondary to shortness of breath and 
limited excursion of the diaphragm.  The examiner indicated 
that it was not known whether the veteran's 1990 hemoptysis 
was related to the gunshot wound as no specific etiology was 
found.  The examiner indicated that blunting of the left 
costophrenic angle was most likely secondary to trauma.  With 
respect to COPD, the examiner opined that it was most likely 
related to his long history of tobacco use and that his COPD 
was the major contributory factor to his shortness of breath.  
The examiner emphasized that, while COPD was present, it did 
not completely "obliterate" the fact that the veteran did 
receive a through-and-through gunshot wound to the left chest 
area.  

The July 2001 examination report proceeded with a discussion 
of the etiology of the veteran's heart disease.  The examiner 
indicated that following a review of the veteran's medical 
records, the through-and-through gunshot wound to the left 
chest area did not enter or go through the heart.  Congestive 
heart failure was diagnosed in 1992, and the veteran did 
report a myocardial infarction; he was diagnosed with 
hypertension in the 1970s, and had a history of peripheral 
vascular disease, underwent a carotid endarterectomy in 1992, 
and had several cerebrovascular accidents.  He experienced 
dyspnea on exertion and at rest on occasion.  However, the 
gunshot wound with limitation of excursion of the diaphragm 
were contributory factors to shortness of breath and dyspnea 
on exertion.  The examiner concluded that he found no 
scientific rationale for the gunshot wound leading to 
congestive heart failure.  He opined that the most likely 
etiology of his congestive heart failure was his coronary 
artery disease, hypertension, and type II diabetes mellitus.  

In April 2002, the Board initiated additional evidentiary 
development with respect to the issue at hand.  By decision 
dated that month, the Board denied an evaluation in excess of 
thirty percent for residuals of a gunshot wound to the left 
lung as well as a compensable evaluation for residuals of a 
shrapnel wound to the right biceps.  Furthermore, the Board 
denied service connection for congestive heart failure.

On June 2002 VA medical examination, the examiner noted the 
veteran's medical history to include diagnoses of type II 
diabetes mellitus, proteinuria, carcinoma of the bladder, 
bilateral carotid artery disease with right side 
inoperability, status post left carotid endarterectomy, 
hypertension, two cerebrovascular accidents with residuals of 
forgetfulness, left-sided weakness, poor balance, and 
unsteady gait, coronary artery disease, a history of atrial 
fibrillation, hyperlipidemia, spinal stenosis, COPD, status 
post through and through gunshot wound to the left chest, and 
status post small shell fragment wound to the right arm 
biceps region.  The examiner also noted a comprehensive list 
of prescription medication.  

The examiner indicated that the veteran had a history of 
smoking, but that he had not smoked since 1981.  Also, the 
examination report reflected that the veteran's wife handled 
household finances since 1990.  The veteran complained of 
dizziness on changing positions as well as poor balance and 
memory loss.  He reported difficulty ambulating with his 
walker due to a decreasing ability to judge depth, and it was 
stated that he had several falls within the home.  He was 
primarily wheelchair bound.  He denied bowel or bladder 
incontinence, but required his wife's help in getting to the 
bathroom and transferring from his wheelchair to the toilet.  
With respect to self care, he stated that he required his 
wife's assistance with bathing and dressing.  According to 
his wife, he could not button buttons, put on socks, or other 
articles of clothing.  He had difficulty holding up his lower 
extremities and without a footrest, his feet dragged under 
the wheelchair.  The left upper extremity was also weak.  

On review of the claims file and physical examination, the 
examiner opined that the veteran's service-connected 
disabilities alone did not prohibit or affect his ability to 
care for his daily personal needs.  Also, his service-
connected disabilities did not affect his ability to protect 
himself from the hazards of daily living.  Moreover, the 
veteran was not confined to his dwelling and immediate 
premises due to his service-connected disabilities.  
According to the examiner, the veteran required aid and 
attendance primarily as a result of multiple medical problems 
which were not service related.  The examiner noted the 
veteran's two cerebrovascular accidents which caused impaired 
memory, poor balance, unsteady gait, and left-sided 
residuals.  As well, COPD caused reduced endurance to 
physical activity.  The examiner noted that the veteran 
became extremely winded when the examiner was exercising his 
upper extremities.  His low exercise tolerance was due to his 
extreme sedentary state.  Coronary artery disease and 
congestive heart failure also contributed to the foregoing 
symptomatology.  The examiner indicated that the veteran did 
not have significant residuals of the gunshot wound to the 
left chest.  Rather, his pulmonary problems were related to 
obstructive ventilatory impairment that was due to COPD.  

The examiner stated that while the veteran required total 
care, there was no physical evidence that the veteran's 
service-connected injuries contributed to his lack of ability 
to care for himself.  As well, the examiner indicated that 
the veteran was receiving physical therapy but that such was 
to improve his mobility that was impaired as a result of his 
cerebrovascular accidents.  On the other hand, according to 
the examiner, the veteran's service-connected injuries were 
without significant residuals.  

Law and Regulations  

Aid and Attendance Benefits

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C. § 
1114(l), 38 C.F.R. § 3.350(b).  

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  He will be found to be in need of regular aid and 
attendance if he is unable to dress or bathe himself; if he 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability he is unable 
to perform without assistance; if he is unable to feed 
himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  
38 C.F.R. § 3.352(a).  

Housebound Benefits

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime.  
38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in "approximate 
balance," thereby creating a "reasonable doubt" as to the 
merits of a claim, the veteran prevails.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  If the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.  

Analysis

Aid and attendance benefits are not warranted pursuant to 
applicable law and regulations.  38 U.S.C. § 1114(l), 38 
C.F.R. § 3.350(b).  The Board recognizes that the veteran's 
failing health has rendered him reliant on others to a large 
extent.  However, pursuant to the June 2002 VA medical 
examination and opinion, it is clear that this dependency is 
not the result of his service-connected disabilities.  
Rather, his inability to function independently is due to a 
myriad of severe nonservice-connected disabilities.  

Because the veteran has not suffered the anatomical loss or 
loss of use of both feet, or of one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance as a 
result of a service-connected disability, special monthly 
compensation benefits for regular aid and attendance cannot 
be granted.  Id.  

Similarly, special monthly compensation based on housebound 
status is not warranted.  38 U.S.C. § 1114(s); 38 C.F.R. § 
3.350(i).  As the record indicates, the veteran's three 
service-connected disabilities are rated 30, 20, and zero 
percent disabling.  In order to qualify for benefits under 
the foregoing law and regulations, one service-connected 
disability must be rated 100 percent disabling and another 
must be rated at least 60 percent disabling.  Id.  The 
veteran's service-connected disabilities do not rise to the 
prescribed level of severity.  Id.  Also, although the 
veteran is effectively housebound, he is not housebound due 
to his service-connected disabilities, as required by 
applicable law and regulations.  Thus, as he has no service-
connected disability rated 100 percent, and another at least 
60 percent disabling, and because he is not housebound due to 
service-connected disabilities, special monthly compensation 
based on housebound status cannot be granted.  

This is a case where the preponderance of the evidence is 
against the veteran's claim.  After a comprehensive medical 
examination in June 2002, a VA examiner opined that the 
veteran's inability to operate independently was not the 
result of his service-connected disabilities.  The only 
evidence to the contrary is the very brief and conclusory 
June 2001 statement of Dr. Batrice, indicating that the 
veteran's gunshot wound was a definite cause of his chronic 
severe pain and weakness, chronic dyspnea, chronic 
obstructive bronchopulmonary disease, and heart trouble.  In 
weighing the foregoing, the Board finds the former opinion 
reasoned and thorough and the latter entirely unsubstantiated 
by fact or scientific rationale.  Thus, the Board finds that 
the June 2002 medical opinion is far more credible.  See 
Hayes v. Brown, 5 Vet. App. 60 (1993) (VA decision makers 
have discretion to accept or reject pieces of evidence, 
provided that sufficient reasons and bases are set forth 
explaining such actions).  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule does not apply in this case.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.  


ORDER

The claim of entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or for being housebound is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

